NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 03 2017

                           FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                       No.    15-10278

             Plaintiff-Appellee,                D.C. No. 4:14-cr-00287-JD-1

 v.
                                                MEMORANDUM*
KEVIN FUQUA,

             Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                          Submitted December 16, 2016**
                             San Francisco, California

Before: HAWKINS, BERZON, and MURGUIA, Circuit Judges.

      Kevin Fuqua (“Fuqua”) appeals his conviction under 18 U.S.C. § 922(g)(1).

We affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      On appeal, Fuqua presents an argument for suppressing evidence in his case

that he did not raise before the district court. By not raising it below, Fuqua has

waived the argument. See Fed. R. Crim. P. 12(b)(3)(C). Fuqua has not shown why

he should be granted relief from his waiver. While intervening changes in law may

provide grounds for such relief, contrary to Fuqua’s argument, United States v. James,

810 F.3d 676 (9th Cir. 2016), does not represent an intervening change in pertinent

Fourth Amendment law.

      Even if Fuqua did not waive this argument, the police officers’ conduct here did

not violate the Fourth Amendment. Fuqua was not seized when officers knocked on

the window of the car he was sleeping in, woke him in the process, and asked to speak

with him. See United States v. Washington, 490 F.3d 765, 770 (9th Cir. 2009).

      AFFIRMED.




                                          2